


 

BETWEEN




(1)

AFRICAN PRECIOUS MINERALS LIMITED




(2)

APM MINING LIMITED




(3)

ADIL BIN SALIM BIN SULAIMAN AL FAIRUZ




(4)

SADIQ BIN SALIM BIN SULAIMAN AL FAIRUZ




(5)

YASSER BIN SALIM BEN SULAIMAN AL FAIRUZ




(6)

SULAIMAN BIN SALIM BIN SULAIMAN AL FAIRUZ




(7)

MAHMOOD BIN SALIM BIN SULAIMAN AL FAIRUZ




AND




(8)

AL FAIRUZ MINING COMPANY LLC







NOVATION AGREEMENT




Al Busaidy, Mansoor Jamal & Co.

Barristers & Legal Consultants

P.O. Box 686, Ruwi

Postal Code 112

Sultanate of Oman

Tel : +968 24814466

Fax : +968 24812256

Email 1 mj-co@omantel.net.om

Website:www.amjoman.corn

 





--------------------------------------------------------------------------------

INDEX




1.

DEFINITIONS AND INTERPRETATION

4

2.

CONDITIONS PRECEDENT

4

3.

NOVATION

5

4.

REPRESENTATIONS AND WARRANTIES

6

5.

ACKNOWLEDGMENTS

6

6.

FURTHER ASSURANCE

7

7.

INDEMNITY

7

8.

CHANGE OF CONTROL, MERGER., ETC.

7

9.

GOVERNING LAW AND JURISDICTION

7

10

CONFLICT

8

11.

ENTIRE AGREEMENT

8

12.

TERM AND SURVIVAL

8

13.

NOTICES

8





--------------------------------------------------------------------------------

THIS AGREEMENT is Made on this 20th day of January, 2010




Between:




(1)

AFRICAN PRECIOUS MINERALS LIMITED ("APM"), a company incorporated under the laws
of the British Virgin Islands with registration number 599062 and having its
registered office at C/o Coverdale Trust Services Limited, Simmonds Building,
Wickams Cay 1, Road Town, Tortola, British Virgin Islands;




(2)

APM MINING LIMITED ("APM Mining"), a company incorporated under the laws of the
British Virgin Islands with registration number 1557327 and having its
registered office at C/o Trident Trust Company (BVI), Trident Chambers, P.O. Box
146, Road Town, Tortola, British Virgin Islands;




(3)

Adil Bin Salim Bin Sulaiman Al Fairuz, an Omani national with identification
number 1496038;




(4)

Sadiq Bin Salim Bin Sulaiman Al Fairuz, an Omani national with identification
number 01671419;




(5)

Yassar Bin Salim Bin Sulaiman Al Fairuz, an Omani national with identification
number 02885875;




(6)

Sulainum Bin Salim Bin Sulaiman Al Fairuz, an Omani national with identification
number-6028958; and




(7)

Mahmood Bin Salim Bin Sulaiman Al Fairuz, an Omani national with identification
number 06028944,




(each an "AFM Shareholder" and together the "AFM Shareholders"), being the
shareholders of Al Fariuz Mining




And




(8)

AL FAIRUZ MINING COMPANY LLC ("Al Fairuz  Mining"), a company incorporated under
the laws of the Sultanate of Oman with registration number 1044741, with offices
at P.O. Box 330, Postal Code 113, Muscat, Sultanate of Oman.




RECITALS:




A.

Whereas Al Fairuz Mining, the AFM Shareholders and APM have entered into the
Earn-In Agreement pursuant to which APM agreed, among other things, to undertake
the Block 5 Project and Al Fairuz Mining and the AFM Shareholder agreed, among
other things, to grant certain earn in rights to APM, in each case subject to
the terms and conditions of the Earn-In Agreement.




B.

Whereas APM wishes to undertake the Block 5 Project through its Affiliate, APM
Mining, and has in this regard requested Al Fairuz Mining and the AFM
Shareholders to agree to the novation of the Earn-In Agreement and the
assignment of all of the rights, and the transfer of all of the obligations,
liabilities, duties and responsibilities, of APM under the Earn-In Agreement. to
APM Mining.




C.

Whereas Al Fairuz Mining and the AFM Shareholders agree to such novation,
assignment and transfer subject to and in accordance with the terms of this
Agreement.




NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:




1.

DEFINITIONS AND INTERPRETATION




Capitalised terms used, but not defined, in this. Agreement have the meaning
given to them in the Earn-In Agreement and, in addition, the following terms
shall have the following meanings for the purposes of this Agreement (including
its Recitals):




"Agreement" means this Novation Agreement;




"Earn-In Agreement" means the Earn-In Agreement dated 27 October 2009 entered
into by and between APM, the AFM Shareholders, and Al Fairuz Mining;




"Signature Date" means the date on which the last party appends his signature to
this Agreement;




"Novation Date" means the date on which the conditions precedent reflected in
Clause 2 are fulfilled or waived, as the case may be; and




"Party" or "Parties" means a party or parties to this Agreement.




2.

CONDITIONS PRECEDENT




2.1

This Agreement is subject to the fulfilment (or, as to the case may be, waiver
by Al Fairuz Mining and the AFM Shareholders) of the following conditions
precedent within 21 Business Days of the Signature Date:




2.2

APM having provided to Al Fairuz Mining the following documents each in form and
substance satisfactory to Al Fairuz Mining and each AFM Shareholder:




(a)

A copy of its constitutional documents duly notarised, consularised and
attested;




(b)

A specimen of the signature of each person authorised on its behalf to enter
into or witness the entry into of this Agreement or to sign or send any document
or notice in connection with this Agreement;




(c)

A copy of a resolution of its board of directors (or equivalent) duly notarised,
consularised and attested;




(i)

Approving its due entry into execution of and performance of its obligations
under, this Agreement;





--------------------------------------------------------------------------------

(ii)

Authorising a specified person or persons to execute this Agreement on its
behalf and




(iii)

Authorising a specified person or persons, on its behalf to sign and/or despatch
all documents and notices to be signed and/or despatched by it under or in
connection with this Agreement.




2.3

APM Mining .having provided to Al Fairuz Mining the following documents each in
form and substance satisfactory to Al Fairuz Mining and each AFM Shareholder:




(a)

A copy of its constitutional documents duly notarised, consularised and
attested;




(b)

A specimen of the signature of each person authorised on its behalf to enter
into or witness the entry into of this Agreement or to sign or send any document
or notice in connection with this Agreement;




(c)

A copy of a resolution of its board of directors (or equivalent) duly notarised,
consularised and attested:




(i)

Approving its due entry into, execution of and performance of its obligations
under this Agreement and the Earn-In Agreement as novated pursuant to and in
accordance with the terms of this Agreement;




(ii)

Authorising a specified person or persons to execute this Agreement on its
behalf; and




(iii)

Authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and /or despatched by it under
or in connection with this Agreement




3.

NOVATION




3.1

With effect on and from the Novation Date:




(a)

APM Mining shall assume responsibility for all of APM's obligations and duties
under the Earn-In Agreement and undertakes to Al Fairuz Mining and each AFM
Shareholder to perform and discharge those obligations and duties in accordance
with the terms of the Earn-In Agreement as if it were, and had been since the
outset, a party thereto in place of APM;




(b)

APM Mining shall assume responsibility for all liabilities, claims, actions and
demands made of or against APM where the same arise out of, or in relation to,
the Earn-In Agreement and whether arising before, on or after the Novation Date;





--------------------------------------------------------------------------------

(c)

In consideration of the matters referred to in Clauses 3.1(a) and 3.1(b) and
except for its obligations under Clause 13 (Confidentiality) of the Earn-In
Agreement, APM shall stand released and discharged from all claims, demands and
liabilities under the Earn-In Agreement; and




(d)

All of APM's rights, interests and title in, to and under the Earn-In Agreement,
whether arising before, on or after. the Novation Date are hereby assigned and
transferred to APM Mining, and Al Fairuz Mining and the AFM Shareholders agree
to and accept such assignment and transfer.




4.

REPRESENTATIONS AND WARRANTIES




4.1

Each of APM and APM Mining represents and warrants to Al Fairuz Mining and each
AFM Shareholder that:




(a)

it is a company duly organized and validly existing under the laws of its
jurisdiction of incorporation and has all the necessary power and authority, and
has taken all actions necessary, to execute and deliver this Agreement, to
consummate the transactions, contemplated herein and to perform its obligations
hereunder; and




(b)

its entry into, delivery of and performance of its obligations under this
Agreement does not and will not violate (i) any of its constitutive documents,
(ii)any provision of law or regulation applicable to it or any of its assets, or
(iii) any document or instrument to which it is a party or by which it is bound.




4.2

APM further warrants to AFM and each AFM Shareholder that it is not in breach of
and has duly performed and observed all of its obligations and liabilities under
and in connection with the Earn-In Agreement and that it has no claims or
demands of any nature whatsoever in relation thereto and it irrevocably waives
any such claims and demands that it may have (whether arising before, on or
after the Novation Date).




5.

ACKNOWLEDGMENTS




5.1

APM Mining acknowledges, confirms and agrees that it has reviewed and been
independently advised in respect of any and all information, documents, laws,
regulations, rules, licenses, other authorizations and any other matters
relating to the performance of the Earn-1n Agreement and the transactions
contemplated by it and it has entered into the Earn-In Agreement (as novated by
this Agreement) as a sophisticated investor and at all times on an arms's length
commercial basis in all its dealings with AI Fairuz Mining and the. AFM
Shareholders.




5.2

APM Mining further acknowledges, confirms and agrees that it shall at all times
comply with, and ensure and procure that the Joint Venture and Al Fairuz Mining
shall at all times comply with, all provisions of the Exploration License, the
Mining Law (Royal Decree No.27/2003), any related or other Executive Regulations
that may be issued from time to time and any and all other applicable laws,
rules, and regulations. In this regard and during the term of the Earn-1n
Agreement, APM Mining shall ensure and procure that Al Fairuz Mining shall take
all such actions as may be necessary or desirable to, among other things,
preserve the environment and employ and train Omani citizens in undertaking the
activities contemplated by the Earn-In Agreement.





--------------------------------------------------------------------------------

6.

FURTHER ASSURANCE




Each of APM and APM Mining shall, jointly and severally, use its best endeavours
and at its own cost and expense, to (a) execute, and cause any third party to
execute, all documents, consents and notices and (b) do, or cause or procure any
third party to do, all things necessary or desirable in the reasonable opinion
of Al Fairuz Mining and/ or any AFM Shareholder to bind APM Mining under the
Earn-In Agreement as novated by this Agreement.




7.

INDEMNITY




APM and APM Mining shall, jointly and severally, indemnify each AFM Shareholder
and Al Fairuz Mining against any losses, damages, costs, or expenses which they
may sustain or incur in connection with the performance by APM or APM Mining of
this Agreement or any transaction contemplated by it.




8.

CHANGE OF CONTROL, MERGER, ETC




8.1

APM Mining shall not, without the prior written consent (not to be unreasonably
withheld) of Al Fairuz Mining and each AFM Shareholder, enter into, purport to
enter into, permit or suffer any change of Control or any amalgamation,
demerger, merger or reconstruction at any time during the term of the Earn In
Agreement (as novated by this Agreement) and APM Mining shall immediately notify
Al Fairuz Mining and the AFM Shareholders in writing if any of the events
contemplated by this Clause is reasonably likely to occur.




8.2

Upon receiving such notice, Al Fairuz Mining and the AFM Shareholders agree to
promptly enter into good faith discussions with APM Mining for a period not
exceeding 30 (thirty) Business Days in order to assist Al Fairuz Mining and the
AFM Shareholders to better understand the terms, scope, ambit and effect of any
such event on, or in connection with, the terms of this Agreement, the Earn-In
Agreement, the performance by APM Mining of its obligations under them and the
transactions contemplated thereby, and which are or may be, in the sole
discretion of Al Fairuz Mining and the AFM Shareholders, relevant to their
decision whether or not to grant such consent.




9.

GOVERNING LAW AND JURISDICTION




9.1

This Agreement shall be governed by and construed in accordance with the laws of
the Sultanate of Oman.




9.2

The Parties irrevocably agree that any dispute, controversy or claim arising out
of or in connection with this Agreement or its formation ("Dispute") shall be
finally settled by arbitration by three arbitrators appointed and proceeding in
accordance with the Rules of Arbitration (the "Rules") of the International
Chamber of Commerce (the "ICC") in force at the time of such Dispute as the
exclusive means of resolving such Dispute.





--------------------------------------------------------------------------------

 9.3

For purposes of appointing such arbitrators, each of the Parties hereto shall
appoint One arbitrator and the third arbitrator shall be selected by the two
Party-appointed arbitrators or, failing agreement between the two
Party-appointed arbitrators within 10 (ten) Business Days after the appointment
of the two Party-appointed arbitrators have been confirmed by the ICC in
accordance with the Rules.




9.4

All submissions and awards in relation to arbitration under this Agreement, all
arbitration proceedings and all pleadings shall be conducted in the English
language. The arbitration proceedings shall be held in Muscat, Sultanate of
Oman.




9.5

The decision of the arbitration panel shall include a statement of the reasons
for its decision and shall be final and conclusively binding upon the Parties
and shall be enforceable against them in any court having jurisdiction over them
or any of their assets. The Parties further agree, subject to applicable law, to
obtain the arbitration panel's agreement to preserve the confidentiality of the
entire arbitration process and any award made in respect of the Dispute. Nothing
in this Clause shall prevent any Party from applying to an Omani court having
jurisdiction on an urgent basis in connection with any interim relief




10.

CONFLICT




In the event of any conflict or inconsistency between this Agreement and the
Earn-In Agreement, this Agreement shalt, to the extent of that conflict or
inconsistency, prevail.




11.

ENTIRE AGREEMENT




This Agreement encompasses the entire agreement between the Parties and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written and there are no warranties or representations between
the Parties except as specifically set forth herein.




12.

TERM AND SURVIVAL




This Agreement and all its terms shall remain in full force and effect for the
term of the Earn- In Agreement and the provisions of this Clause 12 and Clauses
7, 9 and 13 of this Agreement shall, survive the termination or purported
termination of this Agreement or the Earn-In Agreement.




13.

NOTICES




13.1

A notice given under this Agreement shall be:




(a)

in writing in the English language (or be accompanied by a properly prepared
translation into English);




(b)

sent for the attention of the person, and to the address given in this Clause 13
(or such other address or person as the relevant Party may notify to the other
Party, midi notice to take effect 5 (five) days Thom the notice being received);
and





--------------------------------------------------------------------------------

(c)

(i)

delivered personally;




(ii)

delivered by commercial courier; or




(iii)

sent by pre-paid registered post.




13.2

The addresses for service of notice are as follows:




(a)

Al Fairuz Mining Company LLC and the AFM Shareholders: P.O. Box 330, Postal Code
113, Muscat, Sultanate of Oman.

(For the attention of the Managing Director)




(b)

African Precious Minerals Limited:

Ground Floor, Block C, Little Fourways Office Park,

1 Leslie Avenue East, Fourways, Gauteng, South Africa

(For the attention of the Managing Director)




(c)

AFM Mining Limited:

Ground Floor, Block C, Little Fairways Office Park,

1 Leslie Avenue East, Fourways, Gauteng, South Africa

(For the attention on the Managing Director)




13.3

A notice is deemed to have been received:




(a)

If delivered personally, at the time of delivery; or




(b)

If delivered by commercial courier, at the time of signature of the courier's
receipt; or




(c)

If sent by pre-paid registered post, 48 hours from the date of posting; and




(d)

If a notice is received outside of normal business hours (meaning 8:00 am to
5:30 pm on a Business Day), then the notice will be deemed to have been received
on the next following Business Day.







14.

COUNTERPARTS




This Agreement may be executed in any number of counterparts (including
facsimile or PDF scanned copy counterparts), each of which is an original and
which together have the same effect as if each Party had signed the same
document.





--------------------------------------------------------------------------------

Signed at Centurion on this 20th day of January, 2009




/s/Rudolph De Bruin

_________________________________




RUDOLPH DE BRUIN for and on behalf of AFRICAN PRECIOUS MINERALS LIMITED who
warrants he is duly auhtorised thereto




Signed at Centurion on this 20th day of January, 2009




/s/ David Twist

_________________________________




DAVID TWIST for and on behalf of AFRICAN PRECIOUS MINERALS LIMITED who warrants
he is duly auhtorised thereto




Signed at Muscat on this 20th day of January, 2009




/s/ Peter Ruxton

_________________________________




PETER RUXTON for and on behalf of APM MINING LIMITED who warrants he is duly
auhtorised thereto




Signed at Muscat on this 20th day of January, 2009




/s/Yasser Bin Salim Bin Sulaiman Al Fairuz

_________________________________




for and on behalf of AL FAIRUZ MINING COMPANY LLC who warrants he is duly
auhtorised thereto







Signed at Muscat on this 20th day of January, 2009




/s/ Adil Bin Salim Bin Sulaiman Al Fairuz

_________________________________




Adil Bin Salim Bin Sulaiman Al Fairuz





--------------------------------------------------------------------------------

Signed at Muscat on this 20th day of January, 2009




/s/ Sadiq Bin Salim Bin Sulaiman Al Fairuz

_________________________________




Sadiq Bin Salim Bin Sulaiman Al Fairuz










Signed at Muscat on this 20th day of January, 2009




/s/ Yasser Bin Salim Bin Sulaiman Al Fairuz

_________________________________




Yasser Bin Salim Bin Sulaiman Al Fairuz







Signed at Muscat on this 20th day of January, 2009




/s/ Sulaiman Bin Salim Bin Sulaiman Al Fairuz

_________________________________




Sulaiman Bin Salim Bin Sulaiman Al Fairuz







Signed at Muscat on this 20th day of January, 2009




/s/ Mahmood Bin Salim Bin Sulaiman Al Fairuz

_________________________________




Mahmood Bin Salim Bin Sulaiman Al Fairuz












